COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


DAN RIVER, INC.
                                                                MEMORANDUM OPINION*
v.     Record No. 0378-04-3                                         PER CURIAM
                                                                    JUNE 22, 2004
CALVIN K. ALDERSON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (James A.L. Daniel; Janine M. Jacob; Daniel, Vaughan, Medley &
                 Smitherman, P.C., on briefs), for appellant.

                 (Robert L. Morrison, Jr.; Williams, Morrison, Light & Moreau, on
                 brief), for appellee.


       Dan River, Inc. (employer) appeals a decision of the Workers’ Compensation

Commission holding employer responsible for certain medical expenses incurred by Calvin K.

Alderson (claimant) in October and November 2002, based upon its finding that claimant proved

that such treatment was causally related to his November 26, 1999 compensable back injury. We

have reviewed the record and the commission’s opinion and find no reversible error.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Alderson v. Dan River, Inc., VWC File No. 200-17-09 (Jan. 15, 2004). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.